Citation Nr: 0910524	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-38 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergic rhinitis, 
claimed as a sinus disorder, to include as a manifestation of 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1984 to June 1987, 
from August 2004 to June 2006, and from August 28, 2008 to 
the present.  The Veteran's current period of active duty 
will not be considered in this decision. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran served on active duty, in pertinent part, in 
Southwest Asia during the Persian Gulf War era. 

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's currently 
diagnosed hypertension is due to any incident or event in 
active service, and hypertension is not shown to have been 
manifested either in service or within one year after 
separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's allergic 
rhinitis, claimed as a sinus disorder, is causally related to 
active military service or any incident thereof, to include 
as due to an undiagnosed illness attributable to the service 
in Southwest Asia during the Persian Gulf War era.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may hypertension, as a chronic cardiovascular 
disease, be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  Allergic rhinitis, claimed as a sinus disorder, is not a 
manifest sign or symptom of a disorder due to an undiagnosed 
illness, and a current disability manifested by allergic 
rhinitis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§  3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2007 rating 
decision, October 2007 SOC, December 2007 SSOC, and July 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.





II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A.  Service Connection for Hypertension

The Veteran's service treatment records (STRs) show that in 
January 1986 his blood pressure was 140/80, in November 1986 
it was 138/78, in February 1987 it was 140/88, and in March 
1987 it was 144/70.  Treatment records from his reserve 
service show that in January 1991 his blood pressure was 
159/100.

Private treatment records show that the Veteran was diagnosed 
with hypertension in March 2004, and that his blood pressure 
at that time was 160/92.  He was prescribed Cardizem CD, 240 
mg.  In July 2004, S.H.K., D.O., a private physician, wrote 
that the Veteran was under his care for elevated blood 
pressure and was taking Cardizem CD, 240 mg, once a day to 
treat it.  Dr. K felt that the medication was working well, 
and therefore the Veteran was released for full combat 
operations without any restrictions.  The STRs show that in 
July 2004 his blood pressure was 140/91, in August 2004 it 
was 128/90, and in October 2004 it was 122/70.  The STRs 
further show that the Veteran had a diagnosis of hypertension 
and his medication was changed to Tiazac while on active 
duty.  In November 2004, his blood pressure was 133/78 
standing, in March 2005 it was 142/91, and later in March 
2005 it was 134/86.

At a December 2006 VA general medicine examination, the 
Veteran reported no chest pain, dyspnea, or dizziness.  He 
took Norvasc 5 mg daily, with good control and no side 
effects.  The examiner noted that the records showed no 
evidence of target organ damage.  Blood pressure readings at 
the examination were 138/80 and 136/80.  The Veteran was 
diagnosed with essential hypertension.


The Veteran wrote in December 2007 that his hypertension had 
been diagnosed within three months of when he was activated 
to be deployed to Iraq.  He felt that the stress of his 
deployment could have caused his hypertension.  However, his 
records show that he was diagnosed in March 2004, 
approximately five months before his deployment, and there is 
no evidence of any permanent increase in the condition during 
his active service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, hypertension 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  In the present case, there is no 
evidence of record that the Veteran's hypertension was 
manifested within service or within one year after separation 
from service.

Because the evidence preponderates against the claim of 
service connection for hypertension, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Allergic Rhinitis, Claimed as a 
Sinus Disorder

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or after service, to 
a degree of 10 percent or more, not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Persian 
Gulf War era runs from August 2, 1990, to a date not yet 
determined.  38 U.S.C.A. § 101(33). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).


VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome which (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he had 
active service, as pertinent to this appeal, from August 2004 
to January 2006 in support of Operation Iraqi Freedom.  He 
served in Southwest Asia and is, therefore, a "Persian Gulf 
veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

At May 2004 private treatment, the Veteran complained of a 
sinus infection.  The STRs show that in March 2005 he 
complained of a sinus infection, right ear pain, and a 
productive cough with green septum for the prior week.  He 
was diagnosed with a viral illness.  At December 2005 private 
treatment, his ears were congested and he felt like there was 
water in them.  In April 2006 the Veteran was diagnosed with 
sinusitis.

At the Veteran's December 2006 VA examination he reported 
occasional nasal congestion, year round with occasional clear 
drainage, no pain, no sneezing, specific allergies, or 
bleeding.  The examiner observed at the appointment that he 
had no nasal obstruction or discharge.  He was diagnosed with 
allergic rhinitis, perennial, mild, and the examiner found no 
evidence of sinus disease.  A December 2006 CT scan of the 
sinuses showed minimal mucosal thickening of the inferior 
aspect of the left maxillary sinus, which was characterized 
as a minor abnormality. 

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
allergic rhinitis, because the medical records discussed 
above show that the Veteran has been diagnosed with sinusitis 
and allergic rhinitis.

The Board has also considered whether service connection for 
allergic rhinitis, claimed as sinusitis, can be granted on a 
direct basis, i.e., as incurred in or aggravated during the 
Veteran's active service.  However, the medical evidence of 
record shows that he first complained of a sinus infection 
prior to his second period of active service.  In addition, 
he first was given a diagnosis of allergic rhinitis at his 
December 2006 VA examination.

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that his allergic rhinitis, claimed 
as a sinus disorder, is service connected.  The resolution of 
such a question requires professional evidence.  See 
Espiritu, supra.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
Buchanan, Robinson, supra.  In this case, however, allergic 
rhinitis requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology. 

Because the evidence preponderates against the claim of 
service connection for allergic rhinitis, claimed as a sinus 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for hypertension is denied.

Service connection for allergic rhinitis, claimed as a sinus 
disorder, to include as a manifestation of an undiagnosed 
illness, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


